KITCHENS, Justice,
concurring in result only:
¶ 38. While I am unable to endorse much of the majority’s reasoning, I do agree that this case should be reversed and remanded for a new trial on damages. With utmost respect to my colleagues in the majority, I view its protracted opinion as taking us too far down the heretofore-forbidden path of evidence weighing and improperly undertaking the fact finder’s role of determining the weight and worth of testimony, and even opining about the credibility of certain witnesses, so much so that it brings us to the brink — if not beyond — of morphing ourselves into a supreme jury instead of a supreme court. I believe that a better course would have been to reverse and remand the case on the basis of the plaintiffs’ having neglected to disclose the substance of Dr. Glenda Glover’s expected expert testimony in a timely manner, or, having failed in that, of seasonably supplementing their discovery responses. Beyond that, the majority’s lengthy analysis is, in my opinion, unnecessary and inappropriate. Accordingly, I concur in result only.